SANBORN, Circuit Judge
(dissenting). In my opinion, there were •three grave errors in the trial of this case, which entitle the plaintiff in error to another hearing:
1. The government was permitted to introduce in evidence, over the objection of defendant, as a part of its case in chief, a report of the comptroller of the currency dated on May 17, 1892, which was not counted on in any of the indictments, “for the purpose,” as counsel for the government stated, “of showing that certain items were falsely made in that report, of a similar kind to those charged in other reports, and for the purpose of showing the intent of defendant in making false entries in reports, aside from those on which he is specifically charged.” That is to say, this report was offered in evidence for the purpose of showing an independent offense with which the plaintiff in error was not charged, and for the purpose of showing his intent to commit that offense, in the hope, doubtless, that the jury would infer from this that he intended to commit and did commit some of the offenses with which he was charged. This report seems to me to be irrelevant, because.it is not mentioned in the indictments; because no charge of false entries in it had ever been made in any way before it was offered in evidence upon the government’s case in chief; because no proof that any of the entries in it were in fact false, had been produced when it was received in evidence; because it was not competent to try or convict the plaintiff in error of the offense of making false entries in this report, without indictment or notice, and it was not competent to convict him of any other offense *757by proof of this crime with which he had never been charged, of which lie liad received no notice, and against which be had no opportunity to prepare his defense.
2. The note of W. E. Holmes was allowed in evidence, over the objection of the plaintiff in error, for the purpose of showing Ms intent to abstract money from the bank. But there was no evidence that the plaintiff in error had ever indorsed that note, that he had ever discounted it at the bank, or that he had ever received or tried to obtain a cent of money from the bank on account of it. The note therefore had no tendency to show any intent on his part to abstract anything from the bank, because there was no evidence that he obtained anything, pr tried to obtain anything, from the bank on account of it.
3. The plaintiff in error requested the court to instruct the jury that, if certain entries in the reports were not correctly made, yet if they believed from the evidence that they were made in good faith, and in the honest belief that they were correctly made, it would be their duty to find the defendant not guilty. The court refused to give that request, and charged the jury that if they found from the evidence that the defendant honestly believed, and had good reason to believe, that the entries were correct, be would not be guilty of making false entries. The request appears to me to be the law, and the charge seems to be erroneous. The plaintiff in error was not guilty of the offense of making false entries, if he made them in good faith, in the honest belief that they were right and true, after be bad made an honest effort to ascertain the truth, even though bis reasons for bis belief may not have been good, either in law or in fact. Graves v. U. S., 165 U. S. 323, 17 Sup. Ct. 393, 41 L. Ed. 732; U. S. v. Allis (C. C.) 73 Fed. 166, 170.